Citation Nr: 1734908	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-22 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for gout, to include as secondary to pes planus.

3.  Whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for a temporomandibular joint disability (TMJ).

4.  Entitlement to service connection for temporomandibular joint disability (TMJ).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably in the U.S. Army from August 1983 to June 1986.  

This matter comes before the Board of Veterans' Appeals from a July 2010 rating decision denying service connection for pes planus and gout issued by the Department of Veterans Affairs (VA) San Diego Regional Office (RO), and from an October 2011 rating decision issued by the San Diego RO denying service connection for TMJ.  Jurisdiction of this claim was subsequently transferred to the RO in Seattle, Washington, and then back to the RO in San Diego, California.

The Board notes that the Veteran previously requested a Board hearing in connection with the issues identified above but has not yet attended such a hearing.  This request will be discussed below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As indicated above, the Veteran has requested a hearing before the Board in connection with his service connection claims for pes planus, gout, and TMJ.  The record indicates that the Veteran and his representative submitted statements in early 2017 changing his address several times.  Pursuant to his request for a hearing, he was sent correspondence in May 2017 informing him that his hearing was scheduled the following month.  However, the address on this notification letter does not match the most recently submitted.  Notwithstanding this discrepancy, the record also contains a request for congressional assistance from May 2017 in which the Veteran reported yet another mailing address, but also indicated that he had actual knowledge of the date of his hearing.  Upon remand, the Veteran should be given another opportunity to attend a Board hearing.

Accordingly, the case is REMANDED for the following action:

Contact the Veteran to ensure we have his current address.  Then, schedule the Veteran for a video hearing before a VLJ.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




